Citation Nr: 0817493	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-40 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for myocardial ischemia, 
claimed as coronary artery disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
myocardial ischemia.  The veteran filed a timely notice of 
disagreement to this rating decision.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006.  The Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) in July 2007.  The case is once again before the Board.  
Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the veteran's claim.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A July 2007 Board remand order directed, in pertinent part, 
that "[t]he AMC should  issue a Statement of the Case 
regarding the issue of entitlement to service connection for 
myocardial ischemia, claimed as coronary artery disease."  A 
previous Statement of the Case associated with the claims 
file addressed a claim of clear and unmistakable error.  
Because a claim of clear and unmistakable error can only be 
made on a final claim, the Board found that the proper issue 
on appeal was entitlement to service connection for 
myocardial ischemia, also claimed as coronary artery disease.  
See 38 C.F.R. §§ 3.105(a), 3.160 (2007).  A statement of the 
case which addressed the veteran's claim for service 
connection had not yet been issued.  Therefore, the claim was 
remanded, in accordance with Manlincon v. West, 12 Vet. App. 
238 (1999), for issuance of a Statement of the Case.  The 
Board notes that the failure to issue a statement of the case 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, 
the AMC was directed to return the claims file to the Board 
only if the veteran perfected his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required and has no 
authority to decide the claim).

In November 2007, the AMC issued a "Supplemental Statement 
of the Case" as opposed to a "Statement of the Case," 
which addressed the issue of service connection for 
myocardial ischemia, claimed as coronary artery disease.  The 
veteran's representative contends, in a March 2008 statement, 
that a remand is necessary in this case for compliance with 
the July 2007 Board remand orders in accordance with Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that 
because the AMC issued a Supplemental Statement of the Case, 
as opposed to a Statement of the Case, as directed in the 
Board remand, the veteran was not afforded the opportunity to 
submit a substantive appeal to perfect his claim.  Therefore, 
the Board finds that another remand is necessary in order to 
comply with the July 2007 Board remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).

The Board notes that during the course of this appeal, the 
veteran appointed a new representative.  A copy of all 
correspondences to the veteran should be forwarded to the 
veteran's current representative of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should issue the veteran a 
Statement of the Case regarding the issue 
of entitlement to service connection for 
myocardial ischemia, claimed as coronary 
artery disease.  This Statement of the 
Case should contain the pertinent laws and 
regulations concerning the issue on 
appeal.  The veteran should be given an 
opportunity to perfect his appeal by 
submitting a timely substantive appeal.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.  Only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
